Case 18-17134-elf   Doc 19-3 Filed 03/25/19 Entered 03/25/19 18:41:47   Desc
                         Exhibit A Note Page 1 of 6
Case 18-17134-elf   Doc 19-3 Filed 03/25/19 Entered 03/25/19 18:41:47   Desc
                         Exhibit A Note Page 2 of 6
Case 18-17134-elf   Doc 19-3 Filed 03/25/19 Entered 03/25/19 18:41:47   Desc
                         Exhibit A Note Page 3 of 6
Case 18-17134-elf   Doc 19-3 Filed 03/25/19 Entered 03/25/19 18:41:47   Desc
                         Exhibit A Note Page 4 of 6
Case 18-17134-elf   Doc 19-3 Filed 03/25/19 Entered 03/25/19 18:41:47   Desc
                         Exhibit A Note Page 5 of 6
Case 18-17134-elf   Doc 19-3 Filed 03/25/19 Entered 03/25/19 18:41:47   Desc
                         Exhibit A Note Page 6 of 6
